Title: To George Washington from a Council of War, 9 May 1778
From: Council of War
To: Washington, George


                    
                        Camp at Valley Forge May 9th 1778
                    
                    Having maturely considered the state of facts and representations submitted to us in Council, by His Excellency the Commander in Chief, with a request, that “each member, after a full and candid discussion of the matter in council would furnish him with his sentiments on some general plan, which considering all circumstances, ought to be adopted for the operations of the ensuing campaign.”
                    We beg leave to offer it as our opinion, after a free and unreserved  discussion of the subject, that the line of conduct most consistent with sound policy, and best calculated to promote the interest and safety of the United States—is to remain on the defensive and wait events; without attempting any offensive operation of consequence, unless the future circumstances of the enemy, should afford a fairer opportunity, than at present exists, for striking some successful blow; in the mean time employing our utmost exertions, to put the army in the most respectable state, possible, both with respect to numbers, appointments and discipline; and to establish and fill our magazines, with arms, military stores, provisions and necessaries of every kind; so as to be upon a proper footing more effectually to counteract, any measures of offence, which may be hereafter adopted, by the enemy, or to undertake, at a more convenient season, any offensive entreprise, that may be found necessary against them.
                    This opinion is founded upon the following considerations.
                    1st That the only attempt of importance, which can be made, in the present situation of the country, the army and the enemy must be directed against Philadelphia or New York, either of which would be attended with many certain inconveniences, much difficulty and hazard, and if it should fail in the execution, with the most unhappy consequences.
                    2dly With respect to Philadelphia, nothing could be attempted against it, with its present force but in the way of blockade, with an army of not less than thirty thousand men. To carry it by storm, would, in all probability be impracticable. Secured in the rear and on both flanks, by rivers and by shipping, and its entrance guarded by a strong chain of redoubts and lines of communication, the force it contains, would be fully sufficient, to repel any number of men, we could bring against it, especially as the principal part must, of necessity, consist of Militia. To reduce it by regular approaches would require a number of heavy cannon and a quantity of stores, to the furnishing which, we are utterly unequal. It would be a work of infinite labor and expence, which would be rendered abortive by the enemy’s vast superiority in Artillery, and every apparatus of war, which would give them a facility, in counterworking all our measures. The plan of reducing it by blockade is, by far, the most eligible; but there is very little prospect of success, even, in this way. In addition to our Continental force, we should require fifteen or sixteen thousand militia, and those to be engaged for several months. Past experience will not authorise an expectation of obtaining such a body of militia for the time requisite. The letters received by His Excellency from the Governors, of Pensylvania and Jersey give no great encouragements from those states; and the other neighbouring states will probably not do more in proportion. There is still less hope of bringing any considerable body of Eastern Militia, to  act at such a distance from home, and to continue in service the necessary length of time. Neither is the temper of Militia at all suited to the slow progress of a blockade. We could not reasonably expect from them a degree of patience and perseverance equal to the task; and should be in danger of their abandonning us in the most critical moments, and obliging us to relinquish the project with confusion and disgrace. An essential point also in the plan of a Blockade is the possessing ourselves of Bilingsport, in order to interrupt the communication of the River. The works there are now in the hands of the enemy, and if they should reinforce them with a considerable garrison, as they would, in all likelihood do, on discovering our preparations for a blockade, which could not be concealed, it would become a very arduous business to dispossess them.
                    3d With respect to New York, it must either be taken by storm, or by regular approaches. The former is practicable with a sufficiency of men, though perilous and difficult: The latter is liable to objections similar to those assigned in the case of Philadelphia. For a storm, it will require more men than the States can, at this time, furnish and equip; at least, to give that chance of success, which would justify the attempt. The principal part of the troops for this service should be continental, and must be sent from the army here, and their place supplied by militia—to secure the country and our magazines from the entreprises of the enemy in Philadelphia; for it could not be reconciled to any rules of military prudence, to diminish the force in this quarter, so as to disqualify it for a vigorous and effectual opposition. It will therefore be necessary in aid of the continental forces, here and against New York, to call out a very numerous body of militia, which will be a measure attended with many obvious disadvantages. The insular situation of New York gives it a vast advantage for the purposes of defence. The enemy there may be so protected by their shipping as to be almost unapproachable except by the entrance from the country. By collecting their chief force to that point, assisted by Harlam River, by strong grounds and fortifications, they might be able to withstand numbers much superior to their own. To distract their attention, by attacking at different places, and endeavouring to throw a body of troops, by the help of boats into the city would require a coincidence of circumstances, which could hardly be relied on. If our design should be suspected beforehand, which notwithstanding any stratagems that could be contrived to prevent it, would be very likely to happen, a considerable reinforcement might be sent from Philadelphia, with safety; and with the addition of three thousand men, to their present force, and the signal advantages of situation they possess—We could have but little hope of carrying the city.
                    4thly The uncertainty of getting so large a body of Militia together,  as would be requisite in either case—The difficulty, if not impracticability of assembling them all at one certain period, which, by the way, would be a clear manifestation of our intentions, and engaging them, for a sufficient term of service—The certain expence, that would attend calling them out—The inconvenience of drawing such a number of men from the culture of their farms and other occupations of public utility, at so interesting a season—The immense additional consumption and waste of arms, military stores and provisions, to which our Arsenals and magazines are very little competent—The impropriety of bestowing that time and attention, and exhausting those provisions, in the different departments of the army—which ought to be devoted to preparations for a general system of defence on objects of immediate offence, the success of which is not a little precarious, appear to us, to forbid any attempt, either against Philadelphia or New York, under our present circumstances and with our present prospects.
                    5th If the attempt should be made, and it should succeed, the advantages would undoubtedly be great, in one case, decisive. But if it should fail, as is most probable, and in one case, almost certain, the consequences would be deplorable. Besides the disgrace and disappointment, it would serve to deject and dishearten the country, give spirits to the enemy, and would have a very ill influence upon our negotiations in Europe. If we hold our own and keep the enemy on the defensive, without effecting any thing more, it will have rather a good than a bad appearance in Europe, and if we do not gain, we shall not at least, lose any of our present consequence. But if we make an attempt and fail in it, it will have a tendency to throw us considerably back. A defeat of such magnitude would turn the scale of the whole campaign against us. Probably, at the moment, when we shall have tired out the Militia, in a fruitless and unavailing business—the enemy will be reinforced and ready to take the field with collected strength, which we shall have to oppose wholly with our Continental troops, unaided by the Militia and dispirited by recent ill-fortune; our magazines unprovided, and our provision exhausted.
                    6th By remaining on the defensive we put nothing to the hazard. Our army will increase in number and improve in discipline. Our Arsenals and magazines will be more respectable and more adequate to the exigencies of the service. A large emission of public money will be saved, which will have a negative efficacy, in raising its value. We have the chance of events, resulting from the important treaties lately concluded between France and America, which may oblige the enemy, to withdraw their force, without any further trouble to us. If this does not happen, and they make a vigorous effort the ensuing campaign, which seems to be a necessary alternative, we shall be in a much better situation  to give them opposition. We can then rely on the aid and cooperation of the Militia, who having been left in a state of repose to cultivate their lands, and persue their other private avocations and domestic concerns will more cheerfully come to our assistance.
                    Thus circumstanced, we shall have a much fairer prospect of disappointing the future attempts of the enemy, and terminating the campaign, to our own honor and advantage. Unanimously agreed to in Council.
                    
                        Horatio Gates
                        Nathanael Greene
                        Stirling,
                        Thomas Mifflin
                        the Marquis de lafayette
                        The Baron deKalb
                        John Armstrong
                        de Steuben
                        H. Knox
                        the Chevalier duportail
                    
                